Per curiam.
The findings and recommendations of acceptance of voluntary withdrawal from membership, of the State Disciplinary Board, of the State Bar of Georgia having been filed with this court along with the entire record; and
Since it having found that respondent’s health has rendered it impossible for him to render adequate care to the representation of his clients, and that it is in the best interest of the citizens of Georgia, the State Bar of Georgia and the respondent that he no longer enjoy the privilege of the practice of law:
It is ordered that the voluntary removal of Jack Kent, *430Jr. from membership in the State Bar of Georgia be approved and that his name be stricken from the roll of those authorized to practice law in the State of Georgia, and that his membership in the State Bar of Georgia be terminated.
Decided October 3, 1979.
Jack Kent, Jr., pro se.
Omer W. Franklin, Jr., General Counsel State Bar, James E. Spence, Jr., Assistant General Counsel State Bar, Robert H. Davis, Jr., Assistant General Counsel State Bar, for State Bar of Georgia.

All the Justices concur.